       Case 1:20-cv-00114-NONE-SAB Document 35 Filed 02/03/21 Page 1 of 1



1
2
3
4                                     UNITED STATES DISTRICT COURT

5                                   EASTERN DISTRICT OF CALIFORNIA

6    KAREEM J. HOWELL,                                )   Case No.: 1:20-cv-00114-NONE-SAB (PC)
7                                                     )
                      Plaintiff,                      )
                                                      )   ORDER TERMINATING ACTION PURSUANT
8             v.                                          TO PARTIES’ STIPULATION TO DISMISS THE
                                                      )   ACTION WITH PREJUDICE
9                                                     )
     MEDINA, et.al.,
                                                      )   (ECF Nos. 32, 34)
10                    Defendants.                     )
                                                      )
11                                                    )
12            Plaintiff Kareen J. Howell is appearing pro se and in forma pauperis in this civil rights action
13   pursuant to 42 U.S.C. § 1983.
14            On January 26, 2021, Plaintiff filed a notice to voluntarily dismiss the action with prejudice
15   pursuant to Federal Rule of Civil Procedure 41. (ECF No. 32.)
16            On February 3, 2021, Defendants filed a statement of non-opposition to dismissal of the action
17   with prejudice and with each side to bear its own costs and fees. (ECF No. 34.)
18            Pursuant to Plaintiff’s notice to voluntarily dismiss the action with prejudice and Defendants
19   stipulation thereto, this action is terminated by operation of law without further order from the court.
20   Fed. R. Civ. P. 41(a)(1)(A)(ii). The Clerk of the Court is directed to terminate all pending motions and
21   deadlines and close this case.
22
23   IT IS SO ORDERED.
24
     Dated:        February 3, 2021
25                                                        UNITED STATES MAGISTRATE JUDGE
26
27
28

                                                          1
